Case 7:19-cv-07630-NSR-LMS Document 48 Filed 09/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
XUE, et al.,
Plaintiff(s), ADJOURNMENT
ORDER
- against -
19 Civ. 7630 (NSR)
KOENIG, et al.,
Defendant(s).
x

 

NELSON S. ROMAN, U.S.D.J.:

The above case previously scheduled for a Status Conference on
September 10, 2020 before United States District Judge Nelson S. Roman is
hereby adjourned sine die pending issuance of a decision on Defendants’ motion

to dismiss. SO ORDERED. ee

~~
Pe 4
> _—
wa ; z aoe eet

Hon. Nelson S. Roman, U.S.D.J.

 

Dated: White Plains, New York
September 9, 2020

USEC SDNY _
DOCUMENT
|| ELECTRONICALLY FIL’
DOCH
DATE FILED:_G /9 14020)

 
